Citation Nr: 1435017	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  13-09 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to an increased rating in excess of 30 percent for bilateral plantar fasciitis/Achilles tendonitis.

2. Entitlement to service connection for mitral valve regurgitation, to include as secondary to sleep apnea.

3. Entitlement to service connection for bilateral leg swelling.

4. Entitlement to service connection for hypertension with headaches.

5. Entitlement to service connection for adjustment disorder with mixed anxiety and depression, dependent personality feature, to include as due to an undiagnosed illness.

6. Entitlement to individual unemployability.

7. Entitlement to Dependents Educational Assistance under 38 U.S.C.A. § 35.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION
The Veteran had active military service from March 1976 to September 1982 and from October 1990 to May 1991.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in February 2014; the hearing transcript has been associated with the file and has been reviewed.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran's bilateral plantar fasciitis/Achilles tendonitis is manifest by symptoms including tenderness on palpation, pain with prolonged standing and walking, and spasm of the plantar fascia and Achilles tendon on manipulation.

2. At his February 2014 Board hearing, prior to the promulgation of a decision in the matter, the Veteran stated that he was withdrawing his appeal in the matters of entitlement to service connection for mitral valve regurgitation, bilateral leg swelling, hypertension with headaches, and adjustment disorder with mixed anxiety and depression; entitlement to individual unemployability; and entitlement to Dependents Educational Assistance under 38 U.S.C.A. § 35; there are no questions of fact or law in these matters remaining for the Board to consider.


CONCLUSIONS OF LAW

1. The criteria for an evaluation of 50 percent, but no greater, have been met for bilateral plantar fasciitis/Achilles tendonitis.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.71a, Diagnostic Code 5276 (2013).

2. The criteria for withdrawal of an appeal by the Veteran have been met with respect to the claims for entitlement to service connection for mitral valve regurgitation, bilateral leg swelling, hypertension with headaches, and adjustment disorder with mixed anxiety and depression; entitlement to individual unemployability; and entitlement to Dependents Educational Assistance under 38 U.S.C.A. § 35; the Board has no further jurisdiction in these matters.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013).

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following discussion addresses the Veteran's level of disability from the time the increased rating claim was filed in February 2010.  Francisco, 7 Vet. App. 55; Hart, 21 Vet. App. 505.  

The Veteran's bilateral plantar fasciitis and Achilles tendonitis is rated by analogy under Diagnostic Code 5276 for pes planus.

Under Diagnostic Code 5276, a 30 percent evaluation is warranted for severe bilateral acquired flatfoot (pes planus) manifested by marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  

A 50 percent evaluation is warranted for pronounced bilateral acquired flatfoot manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo Achilles on manipulation which is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Code 5276.

The Board finds that giving the Veteran the benefit of the doubt, his condition warrants a 50 percent rating.

The Veteran's private podiatrist authored a February 2014 letter explaining that even with custom orthotics and supportive orthopedic shoegear the Veteran had extreme tenderness on the plantar surface of his foot after any prolonged walking or standing.  He also had severe spasms of the plantar fascia and Achilles tendon on manipulation.

Throughout the period on appeal the Veteran has complained of pain in his feet, particularly after prolonged standing or walking.  He has consistently, including at his March 2010 VA examination, been found to have tenderness to palpation.  

VA podiatry records from March 2011 reflect he has been found to have pes cavus with pronation.  In November 2011 he reported cramping in his feet after prolonged walking and standing.

Records show he has used several different orthotics and special shoes in recent years, finding some uncomfortable and others that provide some help but do not eliminate his symptoms.  

A 50 percent rating for bilateral flatfoot is the highest rating available under Diagnostic Code 5276.  The Board has considered whether a higher rating is available and appropriate under any other diagnostic code but finds that it is not.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's bilateral plantar fasciitis and Achilles tendonitis.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected plantar fasciitis and Achilles tendonitis that would render the schedular criteria inadequate.  The Veteran's symptoms, including pronation, tenderness on palpation, pain with prolonged standing and walking, and spasm of the plantar fascia and Achilles tendon on manipulation are contemplated in the rating assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, the evidence does not show hospitalization due to the Veteran's plantar fasciitis and Achilles tendonitis.  In addition, the Board finds the record does not reflect that the Veteran's plantar fasciitis and Achilles tendonitis markedly interferes with his ability to work.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  

The manifestations of the Veteran's disability are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in February 2010, prior to the initial adjudication of the claim on appeal.  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  The Veteran also submitted a lay statement.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations in February 2010 and May 2012.  The examiner, a medical professional, obtained an accurate history and listened to the Veteran's assertions.  The examiners provided the Board with sufficient information to rate the Veteran's disability.  Therefore, the Board finds that the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).

Withdrawals

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b). 

In February 2014, the Veteran indicated at his Board hearing that he wished to withdraw his claims for entitlement to service connection for mitral valve regurgitation, bilateral leg swelling, hypertension with headaches, and adjustment disorder with mixed anxiety and depression; entitlement to individual unemployability; and entitlement to Dependents Educational Assistance under 38 U.S.C.A. § 35.  As the Veteran has withdrawn his appeal on these issues, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board has no further jurisdiction in these matters, and the appeals are dismissed.


ORDER

A 50 percent rating for bilateral plantar fasciitis/Achilles tendonitis is granted.

The appeal in the matter of entitlement to service connection for mitral valve regurgitation is dismissed.

The appeal in the matter of entitlement to service connection for bilateral leg swelling is dismissed.

The appeal in the matter of entitlement to service connection for hypertension with headaches is dismissed.

The appeal in the matter of entitlement to service connection for adjustment disorder with mixed anxiety and depression, dependent personality feature is dismissed.

The appeal in the matter of entitlement to individual unemployability is dismissed.

The appeal in the matter of entitlement to Dependents Educational Assistance under 38 U.S.C.A. § 35 is dismissed.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


